Case: 16-15820   Date Filed: 03/05/2018   Page: 1 of 5


                                                       [DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 16-15820
                       Non-Argument Calendar
                     ________________________

                  D.C. Docket No. 0:15-cv-62271-JIC



CECILIA ACOSTA,

                                                          Plaintiff-Appellant,

                                 versus

URSULA LEHNHART REVOCABLE LIVING TRUST
DATED AUGUST 6, 2012,
JOSEPH L. SCHNEIDER, P.A.,
JOSEPH L. SCHNEIDER,
THE ESTATE OF URSULA LEHNHART,
JOHN W. SALMON,

                                                       Defendants-Appellees.
                     ________________________

              Appeal from the United States District Court
                  for the Southern District of Florida
                    ________________________

                            (March 5, 2018)
                Case: 16-15820        Date Filed: 03/05/2018       Page: 2 of 5


Before MARCUS, ROSENBAUM and BLACK, Circuit Judges.

PER CURIAM:

       This case arose when the Ursula Lehnhart Revocable Living Trust (Lehnhart

Trust) accelerated the debt Cecilia Acosta owed pursuant to her mortgage and

promissory note and, subsequently, initiated foreclosure proceedings. Acosta,

appearing pro se, sued the Lehnhart Trust, its attorney Joseph Schneider, and his

law firm Joseph L. Schneider, P.A., alleging various violations of the Fair Debt

Collection Practices Act (FDCPA), 15 U.S.C. § 1692, et seq., and the Florida

Consumer Collection Practices Act (FCCPA), Fla. Stat. § 559.55, et seq., as well

as claims for breach of contract and intentional infliction of emotional distress.

Acosta asserts the district court erred by granting summary judgment in favor of

the Lehnhart Trust, Schneider, and his firm because genuine issues of material fact

remained. Acosta also contends the district court failed to apply the least-

sophisticated consumer standard. After review, we affirm. 1

       Acosta’s brief focuses, primarily, on two genuine disputes of material fact

the district court purportedly overlooked, which we will discuss in turn. We affirm

without discussion as to Acosta’s remaining arguments, which we have reviewed

and determined are without merit.

       1
          We review a district court order granting summary judgment de novo, viewing all of the
facts in the record in the light most favorable to the non-moving party and drawing all reasonable
inferences in her favor. Josendis v. Wall to Wall Residence Repairs, Inc., 662 F.3d 1292, 1314
(11th Cir. 2011).
                                                2
              Case: 16-15820     Date Filed: 03/05/2018   Page: 3 of 5


      First, Acosta asserts Schneider and his firm violated the FDCPA and

FCCPA by including unauthorized attorney’s fees in demand and payoff letters.

Although Acosta does not dispute she is responsible for reasonable attorney’s fees

under the terms of the note and mortgage, she contests the reasonableness of

certain charges. Specifically, Acosta refers to charges for over fifty phone calls

Schneider allegedly placed to Acosta’s ex-husband, who cosigned the note and

mortgage, and the realtor. But, contrary to Acosta’s assertions, the evidence

submitted at summary judgment reflects that Schneider placed only a handful of

calls to Acosta’s ex-husband and the realtor. Even assuming Acosta is objecting to

the volume of calls reflected in the record, regardless of the recipient, her argument

is unpersuasive. Schneider charged for approximately fifty calls, many to his

client, placed over the course of nine months. The docket reflects that this has

been an active matter. Therefore, the volume of calls alone is not sufficient to

create a genuine dispute of material fact.

      Second, Acosta contends the amount she owed under the note and mortgage

was improperly inflated by one thousand dollars. After Lehnhart accelerated the

entire loan balance, Acosta made eight separate one thousand dollar deposits

directly into Lehnhart’s account. Schneider’s letters to Acosta and Maria Lescano,

who was Acosta’s attorney, indicate eight checks were made out to Acosta as

repayment for the unauthorized deposits. Acosta alleges she never received one of


                                             3
                Case: 16-15820      Date Filed: 03/05/2018      Page: 4 of 5


those checks, which was cut to reimburse her March 2014 deposit. This missing

check, Acosta contends, creates a dispute of material fact about whether Schneider

violated the FDCPA by improperly inflating the amount she owed. Her argument

is unavailing. The evidence makes clear Schneider remitted a reimbursement of

the March 2014 check to Acosta’s attorney on April 2, 2014. Even assuming

Acosta never received the check, it is undisputed Lescano received the

reimbursement, and Acosta was repeatedly notified her unauthorized deposits

would not be credited toward the amount owed under the note and mortgage.

Therefore, the district court did not err.

       We agree with the district court’s analysis of Acosta’s remaining claims

under the FDCPA and FCCPA, as well as her breach of contract claim. 2 Based on

a de novo review of the record, we have determined that the district court correctly

concluded that the evidence, viewed in the light most favorable to Acosta, is

insufficient to support her claims that the Lehnhart Trust, Schneider, and his firm

violated the FDCPA, the FCCPA, or committed a breach of contract by foreclosing

on her mortgage although it was not in default, refusing to accept partial payments

after default, failing to include a validation notice in their initial communication in

connection with the collection of the debt, or attempting to coerce Acosta into an

unfavorable mortgage modification. Nor has Acosta shown the district court failed

       2
        Acosta’s appeal of her IIED claim, which she gives only a passing mention, is waived.
Farrow v. West, 320 F.3d 1235, 1242 n.10 (11th Cir. 2003) (citations omitted).
                                              4
              Case: 16-15820        Date Filed: 03/05/2018   Page: 5 of 5


to apply the least-sophisticated consumer standard. In the absence of any genuine

dispute of material fact, granting summary judgment was appropriate. The

judgment of the district court is

AFFIRMED.




                                            5